DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/09/2021 has been entered.  Claims 1-8 and 15-18 remain pending in the application.  Claims 9-14 have been canceled, see below.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William M. Johnson on 04/13/2021.  
The application has been amended as follows: 
Please cancel claims 9-14.  

Allowable Subject Matter
Claims 1-8 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art is Goeing et al. (US Publication No. 2017/0120338 A1 "Goeing"), in view of I. Gibson, D.W. Rosen, and B. Stucker, Additive Manufacturing Technologies, DOI 10.1007/978-1-4419-1120-9_1, Springer Science+Business Media, LLC 2010 ("Gibson"), and further in view of Omizo (US Patent No. 6,400,037 B1 "Omizo") as set forth in the Final Rejection mailed 02/12/2021.  Applicant argues that Goeing generally discloses adjusting an energy source power to create an identifying mark within an additively manufactured part (remarks, page 6).  Applicant argues that Goeing is completely silent as to a process in which a "surface height irregularity" is formed in a "surface" by manipulating an "energy beam source" used to form a "cross sectional layer," where the "surface" surrounds the "cross sectional layer," as claimed (remarks, page 7).  Applicant argues that Omizo pertains to laser marking a pre-formed metallic layer separately from the formation of the metallic layer (See Omizo at Abstract), Applicant respectfully submits that the amendments to independent claims 1 and 15 eliminate any appropriate reliance on Omizo (remarks, page 8).  Applicant 
The references do not teach or suggest manipulating the energy level of the energy source during the forming of the cross sectional layer to form a surface irregularity within a localized region of the surface, as in claim 1, or forming a surface irregularity on the surface at a predetermined select location relative to the datum feature by manipulating an energy level of the energy source during the forming of the cross-sectional layer, as in claim 15, in combination with the other elements of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA JANSSEN/Examiner, Art Unit 1733